Exhibit 2.1 AGREEMENT AND PLAN OF MERGER By and Among NATIONAL HOLDINGS CORPORATION, FORTRESS BIOTECH, INC. and FBIO ACQUISITION, INC. Dated as of April 27, 2016 TABLE OF CONTENTS Page ARTICLE I THE OFFER AND THE MERGER; CLOSING; EFFECTIVE TIME The Offer 3 Company Actions 5 Company Directors 6 The Merger 8 Effective Time 8 Closing 9 Effect of Merger 9 ARTICLE II CERTIFICATE OF INCORPORATION AND BYLAWS OF THE SURVIVING CORPORATION; DIRECTORS AND OFFICERS OF THE SURVIVING CORPORATION Certificate of Incorporation 9 The Bylaws 9 Directors 9 Officers 10 ARTICLE III EFFECT OF THE MERGER ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES Effect on Capital Stock 10 Dissenting Shares. 10 Exchange of Certificates 11 Treatment of Stock Plans 13 Adjustments to Prevent Dilution 14 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY Organization, Good Standing and Qualification; Subsidiaries 15 Corporate Authority; Approval 17 Governmental Filings; No Violations; Certain Contracts 18 Capital Structure 18 Company SEC Reports; Financial Statements; No Undisclosed Liabilities; Anti-Corruption Law 19 i Absence of Certain Changes 23 Compliance with Laws; Permits 23 Litigation 24 Service Liability 24 Broker-Dealer Matters. 24 Investment Adviser Matters. 26 Taxes. 27 Employee Benefits 29 Properties 31 Environmental Matters 32 Labor Matters 33 Intellectual Property 36 Privacy of Personal Information 37 Material Contracts 37 Insurance 40 Information Supplied 40 Affiliate Transactions 41 Brokers and Finders 41 Opinion of Financial Advisor 41 Takeover Statutes; Other Restrictions 41 No Other Representations or Warranties 41 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB Organization, Good Standing and Qualification 42 Corporate Authority 42 Governmental Filings; No Violations; Etc 42 Financing 43 Litigation 43 Acquisition Sub 43 Information Supplied 44 Brokers and Finders 44 Ownership of Shares 44 No Vote of Parent Stockholders 44 No Other Representations or Warranties 44 ARTICLE VI COVENANTS Interim Operations 45 Acquisition Proposals 48 Filings; Other Actions; Notification 53 Access and Reports 55 Stock Exchange Delisting 55 ii Publicity; Communications 55 Offer Funds 56 Indemnification; Directors’ and Officers’ Insurance 56 Takeover Statutes 58 Stockholder Litigation 58 Notification 58 Employee Matters. 59 Section 16 Matters. 59 Stockholder Rights Agreement. 60 Voting Agreement. 60 Warrant Issuance. 60 Obligations of Acquisition Sub. 60 Rule 14d-10 Matters. 60 Company 2016 Stockholder Meeting. 61 ARTICLE VII CONDITIONS TO THE MERGER Conditions to Each Party’s Obligation to Effect the Merger 61 ARTICLE VIII TERMINATION Termination Upon Consummation of a Partial Acquisition 61 Termination by Mutual Consent 62 Termination by Either Parent or the Company 62 Termination by the Company 62 Termination by Parent 63 Effect of Termination 64 Expenses 67 ARTICLE IX MISCELLANEOUS AND GENERAL Non-Survival of Representations, Warranties, Covenants and Agreements. 67 Modification or Amendment. 68 Waiver 68 Counterparts 68 Governing Law and Venue; Waiver of Jury Trial; Specific Performance 68 Notices 69 Entire Agreement 70 Assignment 71 No Third Party Beneficiaries 71 Obligations of Parent and the Company 71 iii Severability 71 Definitions 72 Interpretation; Construction 72 ANNEX A DEFINED TERMS 1 ANNEX B TENDER OFFER CONDITIONS 1 iv AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (hereinafter called this “ Agreement ”), dated as of April 27 , 2016, is by and among National Holdings Corporation, a Delaware corporation (the “ Company ”), Fortress Biotech, Inc., a Delaware corporation (“ Parent ”), and FBIO Acquisition, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“ Acquisition Sub
